UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7256


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:05-cr-01163-HMH-1; 6:13-cv-01429-HMH)


Submitted:   October 17, 2013             Decided: October 21, 2013


Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Wright, Appellant Pro Se.    Leesa Washington, Assistant
United   States Attorney,  Greenville,   South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David     Wright      seeks    to    appeal    the    district       court’s

orders denying as untimely his 28 U.S.C.A. § 2255 (West Supp.

2013) motion and his motion to reconsider under Fed. R. Civ. P.

59(e).     The orders are not appealable unless a circuit justice

or    judge    issues       a    certificate       of   appealability.         28    U.S.C.

§ 2253(c)(1)(B) (2006).              A certificate of appealability will not

issue     absent       “a       substantial     showing      of     the    denial    of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El    v.    Cockrell,     537     U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Wright has not made the requisite showing.                           Accordingly, we

deny    Wright’s       motion      for   a    certificate     of    appealability         and

dismiss the appeal.               We dispense with oral argument because the

facts    and    legal       contentions       are   adequately       presented      in    the

                                               2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3